Case 1:21-cv-20992-BB Document 33 Entered on FLSD Docket 06/21/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-20992-BLOOM/Otazo-Reyes

 JUAN FLORES,

          Plaintiff,

 v.

 DEBSKI & ASSOCIATES, P.A.,
 MICHAEL THIEL DEBSKI, ESQ.,
 and BRETT HAROLD BURKETT, ESQ.,

       Defendants.
 ___________________________________/

                       ORDER OF DISMISSAL WITHOUT PREJUDICE AS TO
                          DEFENDANT MICHAEL THIEL DEBSKI, ESQ.

          THIS CAUSE is before the Court upon a sua sponte review of the record. Federal Rule of

 Civil Procedure 4(m) requires service of the summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint. Plaintiff filed this action on March 12,

 2021, see ECF No. [1], generating a June 10, 2021, service deadline. On April 12, 2021, the Court

 entered an Order directing Plaintiff to file proof of service within seven (7) days of perfecting

 service upon Defendant Michael Thiel Debski, Esq. See ECF No. [6]. The Order further stated that

 “[f]ailure to effectuate service of a summons and the complaint on Defendants by the stated

 deadline will result in dismissal without prejudice and without further notice.” Id. To date, Plaintiff

 has not filed proof of service on Defendant Michael Thiel Debski, Esq., nor has he shown good

 cause.

          Accordingly, it is ORDERED AND ADJUDGED that all claims asserted against

 Defendant Michael Thiel Debski, Esq. are DISMISSED WITHOUT PREJUDICE for failure to

 timely serve.
Case 1:21-cv-20992-BB Document 33 Entered on FLSD Docket 06/21/2021 Page 2 of 2

                                              Case No. 21-cv-20992-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on June 21, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Juan Flores
 8186 NW 114 Place
 Medley, FL 33178




                                          2
